Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 1 of 38




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Miscellaneous Action No. 19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,

       Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS, INC.,

       Respondents.


        REPLY BRIEF IN SUPPORT OF PETITION FOR EXPEDITED ORDER
                 ENFORCING ADMINISTRATIVE SUBPOENAS


       This Petition is straightforward. The DEA seeks to enforce subpoenas it issued in

connection with investigations of two pharmacies, seeking data those pharmacies had reported to

Colorado’s Prescription Drug Monitoring Program (PDMP). ECF No. 1 at 10-13. State law

presents no obstacle to the disclosure of this PDMP data: there is no dispute that Colorado’s

PDMP statute provides that PDMP data may be disclosed to law enforcement in an investigation

of a pharmacy. Id. at 8, 26-29; ECF No. 18 at 31 n.9. 1 As the DEA has explained, ECF No. 1 at

14-26, the DEA’s subpoenas comply with the minimal constitutional standards for administrative




1
       Where the DEA has cited the briefs filed by Appriss (ECF No. 17), the State (ECF No.
18), and the ACLU (ECF No. 24), the DEA has used the page references at the top right of each
page, not the bottom.
                                                1
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 2 of 38




subpoenas, and the DEA may constitutionally obtain data on prescriptions for controlled

substances under the standards set forth in Whalen v. Roe, 429 U.S. 589 (1977).

       In response, the State Respondents (the “State”) make two arguments.

       First, the State argues that it cannot produce the PDMP data to the DEA because to do so

would violate the Fourth Amendment rights of patients. It argues for a new rule: that patients

have a reasonable expectation of privacy that arises not in their controlled substance prescription

drug records (which the State agrees may be lawfully obtained by the government from the

pharmacy), but rather that arises only after those records are placed in a government database.

ECF No. 18 at 13-25. Notably, however, the State does not argue that this Fourth Amendment

analysis ultimately requires any higher standard than the standard ordinarily applied to

administrative subpoenas. Rather, the State argues that the DEA “must satisfy the Fourth

Amendment’s ‘reasonable relevance’ test for administrative subpoenas.” ECF No. 18 at 6. The

parties thus agree that a “reasonable relevance” standard applies here.

       Second, the State argues that the DEA cannot meet the “reasonable relevance” standard

to the extent the DEA seeks the patient-identifying information that was included in the data the

two pharmacies reported to the PDMP. ECF No. 18 at 25-31.

       Neither of the State’s arguments shows that the Court should not enforce the Petition. As

an initial matter, the Court need not address the State’s arguments on the exact nature of any

Fourth Amendment privacy right that patients may have in the controlled substances data the

pharmacies reported to the PDMP. Resolving this question does not appear necessary to resolve

this Petition, since the State agree that the ordinary “reasonable relevance” standard applies.




                                                 2
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 3 of 38




       If the Court nevertheless finds it appropriate to consider the State’s arguments on the

scope of patients’ privacy rights in the PDMP data, the Court should rule that the Fourth

Amendment does not bar the release of the data to the DEA, for several reasons: (1) it is well

established that the government may lawfully collect and use controlled substance prescription

records for law enforcement purposes, and patients have no reasonable expectation of privacy

that bars the government from obtaining such records; (2) once the State has lawfully obtained

records, as all parties agree occurred here, the Fourth Amendment does not bar the State from

disclosing those records to another governmental entity (the DEA); and (3) because the DEA’s

investigations are of the pharmacies, any incidental impact on the privacy interests of other

parties (like the pharmacies’ patients) does not violate the Fourth Amendment.

       Finally, the State has not met its burden to show that the DEA’s requests for the patient-

identifying information—which is included in the data the pharmacies under investigation

themselves reported to the PDMP—is not reasonably relevant to the DEA’s investigation. The

State’s suggested work-arounds—such as that the DEA should submit to the State the names of

all individuals who might be under DEA investigation—are impractical and in any event do not

show that the data sought is not relevant to the investigations.

I.     The Court should apply the “reasonable relevance” test.

       As the DEA explained in the Petition, the standards for administrative subpoenas are well

established. The “constitutional requirements for administrative subpoenas” are that “‘that the

subpoena be sufficiently limited in scope, relevant in purpose, and specific in directive so that

compliance will not be unreasonably burdensome.’” Donovan v. Lone Steer, Inc., 464 U.S. 408,

415 (1984) (quoting See v. City of Seattle, 387 U.S. 541, 544 (1967)). The information sought


                                                  3
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 4 of 38




must be “reasonably relevant” to the investigation. See ECF No. 1 at 16-18 (discussing the broad

meaning the Supreme Court has given to “relevance” in the context of administrative

subpoenas).

       The State agrees that the “reasonable relevance” standard applies to the subpoenas. The

State argues that the patients whose records are at issue have a privacy interest in those records,

but the State also makes clear that it agrees that the “reasonable relevance” test still applies. ECF

No. 18 at 6 (to overcome the patient’s privacy interest, “the DEA must satisfy the Fourth

Amendment’s ‘reasonable relevance’ test for administrative subpoenas”); id. at 12 (“to overcome

the Fourth Amendment’s privacy guarantee, the information requested by the DEA must meet

the ‘reasonable relevance’ test”). Discussing cases cited by the DEA, the State explains that it

“agree[s] that patient privacy interests in prescription records may be abrogated in some

respects” but that the DEA must meet the “‘reasonable relevance’ test for the Fourth

Amendment.” ECF No. 18 at 25 n.7.

       No other party seeks a different standard. The ACLU, as amicus, argues that if patients

have a reasonable expectation of privacy in the records at issue, the Court should require “the

DEA to proceed via search warrant instead of with an administrative subpoena.” ECF No. 24 at

18. But the ACLU is not a party and has not sought intervention. As an amicus, the ACLU is

not entitled to seek additional relief beyond that sought by a party, nor may it enlarge the issues,

as the framing of the issues in a case is restricted to the parties. See Town of Chester, N.Y. v.

Laroe Estates, Inc., 137 S. Ct. 1645, 1651 (2017) (holding that an intervenor “must have Article

III standing in order to pursue relief that is different from that which is sought by a party with

standing”); United States v. Bd. of County Comm’n’ers of County of Otero, 843 F.3d 1208, 1215


                                                  4
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 5 of 38




(10th Cir. 2016) (explaining that it would not consider an issue raised by an amicus because “that

issue is not properly before us, because it has not been raised by a party” and citing Tyler v. City

of Manhattan, 118 F.3d 1400, 1403 (10th Cir. 1997), for the proposition that the “framing of the

issues” is “a prerogative more appropriately restricted to the litigants”).

       Because the parties agree that the “reasonable relevance” standard applies and that no

warrant is required for PDMP records, the Court need not, and should not, consider any other

Fourth Amendment issues raised by the State or the ACLU. Instead, the Court may appropriately

skip directly to whether the “reasonable relevance” standard has been met (addressed in Section

III below). Nevertheless, in the event that the Court wishes to consider the State’s Fourth

Amendment analysis, the DEA explains below why that analysis is incorrect.

II.    The Fourth Amendment does not bar the State from disclosing the PDMP records
       to the DEA.

       If the Court decides to consider the State’s argument regarding the Fourth Amendment

rights of individuals whose records on controlled substances prescriptions has been collected in

the PDMP, the Court should find that the Fourth Amendment does not prohibit the State from

disclosing such records to the DEA, for multiple reasons. First, in Whalen v. Roe, 429 U.S. 589

(1977), the Supreme Court held that the government may lawfully collect controlled substance

prescription records for law enforcement purposes. This principle was not overruled by the

Supreme Court’s decision in Carpenter v. United States, 138 S. Ct. 2206 (2018). Second, once

the State has lawfully obtained records, as all parties agree the State did here, the Fourth

Amendment does not bar the State from then disclosing those records to another governmental

entity (such as the DEA). Third, because the DEA’s investigations are of the pharmacies, any



                                                  5
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 6 of 38




incidental impact of the subpoenas on the privacy interests of other parties does not violate the

Fourth Amendment.

        A.     Whalen held that the government may lawfully collect and use controlled
               substance prescription records for law enforcement purposes.

        In Whalen v. Roe, 429 U.S. 589 (1977), the Supreme Court held that while patients have

a privacy interest in controlled substance prescription records, the government still may lawfully

collect those records, including for law enforcement purposes, so long as the government has

provided reasonable safeguards against unwarranted public disclosure of those records.

        The New York state statutory scheme at issue in Whalen was focused on law

enforcement: its purpose was to prevent the diversion of controlled substances. 429 U.S. at 591-

92. The state collected controlled substances prescription records and placed those records into

its database, but did not disclose those records to any prescribers or pharmacists. Id. at 595 &

n.12.

        Considering and rejecting a broad privacy-based challenge to this scheme, the Whalen

Court held that even though prescription records for controlled substances may contain sensitive

information, the government still could obtain such records for law enforcement purposes. The

Court reasoned that (1) the government has a vital interest in obtaining prescription records to

enforce controlled substances laws and ensure that controlled substances are not overdispensed

or misused; (2) patients recognize that even sensitive health records often may be disclosed to

the government; and (3) privacy concerns are diminished so long as there are protections against

public disclosures. ECF No. 1 at 20-26. These principles from Whalen have been reaffirmed in

later decisions from the Supreme Court and Tenth Circuit. ECF No. 1 at 20-24.



                                                 6
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 7 of 38




       The State contends that Whalen is “not dispositive” here and suggests that the New York

State prescription drug monitoring scheme at issue in Whalen was different from the Colorado

PDMP “in two key respects.” ECF No. 18 at 23. First, the State argues that the New York

scheme in Whalen did not focus on whether the data collected might be used in law enforcement

investigations. ECF No. 18 at 23-24. Second, the State argues that Whalen is of limited

significance because the scheme for collecting records at issue in that case involved “limited

technological capabilities.” Id. at 24. Neither argument shows that Whalen lacks force today.

       First, the Court in Whalen expressly acknowledged that the prescription records reported

to the state were for use in law-enforcement investigations. The Court noted that the state statute

permitted numerous law-enforcement disclosures, including to “24 investigators with authority

to investigate cases of overdispensing,” 429 U.S. at 595, pursuant to subpoena “in a criminal

investigation or proceeding.” id. at 595 n.12, and—without the need for any subpoena—“to an

agency, department of government, or official board authorized to regulate, license or otherwise

supervise a person who is authorized by this article to deal in controlled substances, or in the

course of any investigation or proceeding by or before such agency, department or board,” id.

(quoting Section 3371 of the N.Y. Public Health Law). The Court observed that the “patient-

identification requirement might aid in the enforcement of laws designed to minimize the misuse

of dangerous drugs” and that the patient reporting could “aid in the detection or investigation” of

misuse. Id. at 597-98. The Whalen Court thus expressly took into account that the database

would be used for law enforcement purposes, but still rejected that such collection and use of

controlled substances records violated any privacy interests found in the Constitution.




                                                 7
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 8 of 38




       In conducting this analysis, the Whalen Court considered—and rejected—the argument

that the statute violated the Fourth Amendment. The Court noted that the plaintiff’s privacy-

based challenges to the statute relied on several constitutional grounds. 429 U.S. at 598-99 &

n.23, 604 n.32. In rejecting the plaintiffs’ Fourth Amendment argument, the Court explained

that it “ha[d] never carried the Fourth Amendment’s interest in privacy as far as the [challengers]

would have us.” Id. & 604 n.32. It explained that the statutory scheme—involving the collection

of prescription records from third parties for law enforcement to use in investigating misuse of

controlled substances—did not “involve affirmative, unannounced, narrowly focused intrusions

into individual privacy” such as those in Terry v. Ohio and Katz v. United States. 2 In sum, the

Whalen Court recognized that the government could obtain and use controlled substances

prescriptions records for law enforcement purposes, and held that obtaining and using such

records did not violate the patients’ constitutional privacy interests.

       Second, the Court in Whalen expressly recognized that the patient data would not be

merely collected, but would be aggregated in large computer files for later use by the

government. The Court explained that the “constitutional question presented” was whether the

state “may record, in a centralized computer file, the names and addresses of all persons who

have obtained, pursuant to a doctor’s prescription, certain drugs for which there is both a lawful

and an unlawful market.” 429 U.S. at 591. It noted that the information was “sorted, coded, and

logged.” Id. at 593. It stressed that it was “not unaware of the threat to privacy implicit in the



2
        In citing Katz—which had adopted the “reasonable expectation of privacy” test—the
Whalen Court indicated that it rejected the notion that individuals had a reasonable expectation
of privacy that prevented the government from collecting and using prescription records relating
to controlled substances, including for law enforcement purposes.
                                                  8
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 9 of 38




accumulation of vast amounts of personal information in computerized data banks or other

massive government files.” Id. at 605.

       The Court concluded that this collection of controlled substances records, and

accompanying law enforcement access to those records, was lawful. The Court noted that the

State had a “vital interest in controlling the distribution of dangerous drugs.” Id. at 598. It also

noted that patients often have limited privacy in matters involving health. For example, it

explained that there are a “host of other unpleasant invasions of privacy that are associated with

many facets of health care.” 429 U.S. at 602. It observed that patients may expect disclosures of

their health information to variety of parties “even when the disclosure may reflect unfavorably

on the character of the patient.” 429 U.S. at 602. It noted, for example, that there are statutory

reporting requirements for medical matters such as venereal disease and child abuse. 429 U.S.

at 603 & n.29. The Court found, however, that the statutory scheme would not deprive persons

of access to the medications. See id. at 603.

       The Court concluded that disclosures of these controlled substance prescription records to

the government—including to law enforcement in computerized format—were proper so long as

the patient’s privacy would be protected from unwarranted disclosures. The Court focused on

the unwarranted public disclosure of private information—“that the information will become

publicly known and that it will adversely affect their reputations.” 429 U.S. at 600.

       This emphasis on unwarranted public disclosure was highlighted again when the

Supreme Court reaffirmed Whalen in NASA v. Nelson, 562 U.S. 134 (2011). In Nelson, the

Court recognized that Whalen had permitted certain disclosures of controlled substances

prescription records but had concluded that those disclosures did not violate the Constitution:


                                                  9
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 10 of 38




                [T]he Court in Whalen and Nixon referred approvingly to statutory or regulatory
                protections against ‘unwarranted disclosures’ and ‘undue dissemination’ of
                personal information collected by the Government. … Neither case suggested that
                an ironclad disclosure bar is needed to satisfy privacy interests that may be
                ‘root[ed] in the Constitution.’ Whalen, supra, at 605. In Whalen, the New York
                statute prohibiting ‘[p]ublic disclosure of the identity of patients’ was itself
                subject to several exceptions.

 Nelson, 562 U.S. at 157.

        The Tenth Circuit, in finding a privacy interest in prescription records for controlled

 substances, has traced the lineage of this interest to the privacy right recognized in Whalen. See

 Douglas v. Dobbs, 419 F.3d 1097, 1101 (10th Cir. 2005). In Douglas, the Tenth Circuit, while

 recognizing a privacy right in records of prescription drugs for controlled substances, abided by

 Whalen’s recognition 3 that this privacy right can be “diminish[ed]” and may permit disclosures

 to law enforcement. See id. at 1102 n.3 (observing that “[t]his right to privacy is not absolute”




 3
         The ACLU cites Ferguson v. City of Charleston, 532 U.S. 67 (2001), as finding an
 expectation of privacy for patients undergoing diagnostic tests in a hospital (ECF No. 24 at 12-
 13), but nothing in Ferguson suggests that the Supreme Court abandoned its prior holding in
 Whalen that the government may obtain access to records of prescriptions for controlled
 substances. In Ferguson, the Court held that where state hospital employees gave pregnant
 mothers urine tests for cocaine, without their consent and without “even the basis for a
 reasonable suspicion” that these patients were using cocaine, and then provided the results to law
 enforcement, the collections of the urine samples by the state hospital employees were
 “suspicionless searches” and violated the Fourth Amendment. Id. at 77, 86. The Court in
 Ferguson thus disapproved of a program of suspicionless, nonconsensual drug tests, but it did
 not cast any doubt on Whalen’s prior holding regarding access to controlled substances
 prescription records. Nor did Ferguson even establish that patients have a reasonable
 expectation of privacy in medical records. See Kerns v. Bader, 663 F.3d 1173, 1185 (10th Cir.
 2011) (observing that “Professor Lafave has explained that Ferguson cannot be taken as having
 disapprov[ed] of the result in cases applying the third party doctrine to medical records and
 finding no Fourth Amendment violation where (as here) a law enforcement officer seeks medical
 records held by third party care givers”) (internal quotation marks omitted).


                                                  10
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 11 of 38




 and “state law can operate to diminish the expectation in prescription drug records” such as

 where the state provides for making “these records available to law enforcement”).

        Accordingly, under Whalen and Nelson, law enforcement may obtain access to controlled

 substances prescription records, so long as there are safeguards against unwarranted public

 disclosures. The DEA explained in the Petition the various safeguards against such disclosures

 here, see ECF No. 1 at 25-26, and the State has not identified any inadequacy in those

 safeguards. As a result, the sharing of the PDMP records, as expressly permitted by state law, is

 proper under Whalen even if patients have a privacy right in those records.

        B.      Carpenter did not change this approach.

        The State and the ACLU argue that the Supreme Court’s decision in Carpenter v. United

 States, 138 S. Ct. 2206 (2018), supports a ruling that there is now a reasonable expectation of

 privacy such that PDMP records may not be disclosed to law enforcement (but prescription

 records themselves may continue to be obtained by the government in the first instance without

 offending the Fourth Amendment). See ECF No. 18 at 16, 19-22; ECF No. 24 at 19-21, 23.

        But Carpenter does not support finding a new reasonable expectation of privacy in

 controlled substances prescription records, as can be seen in multiple ways. First, the cell-site

 location information at issue in Carpenter, unlike the controlled substance prescription records

 here, amounted to constant, near-perfect surveillance. Second, Carpenter affirmed that

 administrative subpoenas generally remain subject to the same lenient standards. Third, nothing

 in Carpenter suggests that society would recognize that patients have a reasonable expectation of

 privacy in records of prescriptions for controlled substances, especially those records that are

 already in the possession of the government.


                                                  11
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 12 of 38




                1.      The data in Carpenter amounts to constant surveillance, unlike
                        prescription records for controlled substances.

        In Carpenter, the Supreme Court held that individuals have a reasonable expectation of

 privacy in the extensive cell-site location information (CSLI) that their cell phones automatically

 send to wireless providers, and the government needs a warrant to obtain this CSLI for a suspect.

 138 S. Ct. at 2210, 2222.

        The Court made clear that its holding was limited to the unique nature of CSLI, which the

 Court explained “is an entirely different species of business record.” Id. at 2222. It explained

 that CSLI provides an “all-encompassing record of the holder’s whereabouts,” which “tracks

 nearly exactly the movements of its owner,” and “achieves near perfect surveillance, as if it had

 attached an ankle monitor to the phone’s user.” Id. at 2217-18. Moreover, this data is

 automatically and continually logged, providing a “detailed chronicle of a person’s physical

 presence compiled every day, every moment, over several years.” Id. at 2220.

        Nothing in Carpenter suggests that similar concerns of constant “near perfect

 surveillance” are presented by the far narrower set of controlled substances records the DEA

 seeks here, which may involve only handful of prescription records relating to each individual.

 Indeed, the DEA subpoenas seek only a small subset of prescription records a patient may have:

 only for prescriptions that are for controlled substances, and only those filled at the two

 pharmacies under investigation. The records the DEA seeks thus are not even an “all-

 encompassing” list of all the prescriptions any individual patient may have. Nor is this list

 extensive: based on the State’s representations regarding the data, there may be an average of

 only about a dozen prescriptions per individual, and many prescriptions may be for the same

 drug, offering even less information.

                                                  12
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 13 of 38




                2.      Carpenter confirmed that the usual standards for administrative
                        subpoenas still ordinarily apply.

        The Court in Carpenter also confirmed that its decision was “a narrow one.” 138 S. Ct. at

 2222. It stressed that “[t]he Government will be able to use subpoenas to acquire records in the

 overwhelming majority of investigations.” Id.

        In particular, Carpenter did not abrogate the third-party doctrine, under which individuals

 generally have no reasonable expectation of privacy in materials provided to third parties. See

 United States v. Miller, 425 U.S. 435, 443 (1976) (finding that depositors had no legitimate

 expectation of privacy in their financial records held by a bank because “[t]he depositor takes the

 risk, in revealing his affairs to another, that the information will be conveyed by that person to

 the government,” even “if the information is revealed on the assumption that it will be used only

 for a limited purpose”); Smith v. Maryland, 442 U.S. 735, 740 (1979) (no expectation of privacy

 in records of dialed telephone numbers conveyed to telephone company). As the Court

 explained in Carpenter, “The third-party doctrine partly stems from the notion that an individual

 has a reduced expectation of privacy in information knowingly shared with another.” 138 S. Ct.

 at 2219 (internal quotation marks omitted).

        The Carpenter Court stated, “We do not disturb the application of Smith and Miller….”

 138 S. Ct. at 2220. And it suggested that Smith and Miller could still apply where a third party

 acquires an individual’s information only after some affirmative act by the individual. The Court

 observed that with CSLI, the cell phone provider acquired the CSLI without any affirmative act

 by the individual: CSLI “is not truly ‘shared’ as one normally understands the term,” because “a

 cell phone logs a cell-site record by dint of its operation, without any affirmative act on the part

 of the user beyond powering up.” 138 S. Ct. at 2220. Carpenter thus may not apply where a

                                                  13
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 14 of 38




 third-party record is created only after individual’s affirmative act. 4 See, e.g., United States v.

 Morel, 922 F.3d 1, 9 (1st Cir. 2019) (holding that Carpenter did not apply to IP addresses as

 “unlike CSLI, an internet user generates the IP address data … only by making the affirmative

 decision to access a website or application”) (internal quotation marks and citations omitted)

 (emphasis added). Here, a pharmacy’s prescription record is generated by a knowing and

 affirmative act on the part of the patient who must presents a prescription to the pharmacy in

 order to purchase the controlled substance.

                3.      Carpenter did not suggest that society has recognized a reasonable
                        expectation of privacy in records about controlled substances.

        Finally, the Court in Carpenter did not abandon the longstanding rule that no reasonable

 expectation of privacy can exist unless “society [is] willing to recognize that expectation as

 reasonable…” California v. Ciraolo, 476 U.S. 207, 211 (1986). Many factors indicate that

 society has not recognized that individuals have a reasonable expectation of privacy (such that

 the government cannot obtain the information without a warrant) in records relating to the

 dangerous, oft-abused category of drugs classified as controlled substances.

        For a half century, the DEA has been charged by law, in the Comprehensive Drug Abuse

 Prevention and Control Act of 1970 (commonly referred to as the “Controlled Substances Act”

 or the “CSA”), with the authority to track and monitor the distribution of controlled substances

 from manufacturer to the patient. “[T]he expectation created by the CSA is that the prescription

 and use of controlled substances will happen under the watchful eye of the federal government.”


 4
  The ACLU’s “voluntary” analysis omits these two crucial components: whether the patient
 knowingly and affirmatively presented the prescription to the pharmacy. In contrast, the
 Carpenter Court’s analysis focused on how cell site data was collected without any affirmative
 act and without the user knowing what information had been collected.
                                                   14
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 15 of 38




 U.S. Dep’t of Justice v. Utah Dep’t of Commerce, Case No. 2:16-cv-611-DN-DBP, 2017 WL

 3189868, at *8 (D. Utah July 27, 2017) (finding no reasonable expectation of privacy in records

 of prescriptions for controlled substances). In fact, Congress has made it unlawful for

 pharmacies that dispense controlled substances to refuse to furnish their dispensing information

 to the DEA on request. 5 21 U.S.C. § 842(a)(5). It makes little sense that the DEA could obtain

 dispensing records (with patient information) directly from a pharmacy it is investigating without

 violating the Fourth Amendment but an expectation of privacy would prevent it from obtaining

 that same information from the State.

        Moreover, courts have recognized that pharmacies should be viewed under the Fourth

 Amendment as closely regulated businesses. See United States v. Jamieson–McKames Pharms.,

 Inc., 651 F.2d 532 (8th Cir. 1981); United States v. Argent Chem. Labs., Inc., 93 F.3d 572 (9th

 Cir. 1996); United States v. Acklen, 690 F.2d 70, 75 (6th Cir. 1982). This recognition means that

 pharmacies’ records are always subject to inspection, which in turn weighs against finding an

 individual expectation of privacy in pharmacy records. United States v. Biswell, 406 U.S. 311,

 316 (1972) (“[w]hen a dealer chooses to engage in [a] pervasively regulated business … he does

 so with the knowledge that his business records … will be subject to effective inspection”).

        Colorado’s PDMP scheme further weighs against finding that patients have a societally

 recognized reasonable expectation of privacy in records of their prescriptions for controlled

 substances. As discussed above, the State requires that pharmacies report all such data to the



 5
         The DEA could lawfully obtain data directly from the pharmacies based on an
 administrative subpoena or inspection of the pharmacy, but the DEA is seeking the information
 here from the PDMP directly to preserve the confidentiality of the investigations and for various
 other investigative reasons. ECF No. 1 at 4 n.2, 9-10.
                                                 15
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 16 of 38




 PDMP, Colo. Rev. Stat. § 12-280-403(1); provides that the Pharmacy Board may aggregate and

 analyze the data and disclose it to a variety of other recipients, including law enforcement, id. §

 12-280-404(3); and provides that practitioners and pharmacies must warn patients that the

 information will be reported to the State and then may be further disclosed as provided in the

 statute (including disclosures to law enforcement), id. § 12-280-403(3). While the Court in

 Carpenter found an expectation of privacy for records held by a private party, it did not suggest

 any similar reasonable expectation of privacy would likely apply to information that individuals

 know is regularly being provided directly to a government database for law enforcement

 purposes, among other uses. In sum, the prescription records at issue are dramatically different

 from the CSLI that the Court in Carpenter found amounted to near-perfect surveillance.

        Finally, nothing in Carpenter suggests that it was overruling Whalen. This Court should

 conclude that Whalen still applies and permits the disclosure of controlled substances records so

 long as there are safeguards against the unwarranted public disclosure of those records.

        B.      Once the State lawfully collected the prescription records, the Fourth
                Amendment does not prohibit disclosure of those records to the DEA.

        Another reason that the Fourth Amendment does not bar disclosure of the PDMP records

 to the DEA is that those records are already in government hands. The Fourth Amendment

 focuses on government intrusions, not the sharing between government agencies of records

 already in the government’s possession.

        No party in this proceeding challenges the State’s original collection of this data on

 patient prescriptions for controlled substances, or suggests that Colorado did not lawfully obtain

 the records the DEA seeks. The DEA observed that the State “lawfully obtained access to that

 information,” ECF No. 1 at 26 n.12, and this point is not contested by the State, ECF No. 18 at

                                                  16
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 17 of 38




 23 (explaining that the lawfulness of the State’s collection of the data “is not in dispute”), or by

 the amicus, ECF No. 24 at 17 (conceding that the Supreme Court’s decision in Whalen would

 control whether the “State of Colorado could permissibly collect prescription records in its

 secure public health database in the first instance” but observing that this collection is “not the

 subject of the instant dispute”).

         This moment of intrusion of patient privacy that no party challenges—the State’s

 collection of the patient’s data—would be the focus of any Fourth Amendment inquiry into

 whether a patient’s privacy rights were disturbed. Any violation of the Fourth Amendment “is

 ‘fully accomplished’ at the time of an unreasonable government intrusion.” United States v.

 Verdugo-Urquidez, 494 U.S. 259, 264 (1990) (explaining that where property was searched in

 Mexico, “if there were a constitutional violation, it occurred solely in Mexico,” not in a later

 proceeding). For example, where federal law enforcement proceedings involve an earlier

 intrusion by state officials, the focus of the Fourth Amendment inquiry is on the earlier intrusion.

 See Elkins v. United States, 364 U.S. 206, 222-23 (1960) (holding that evidence is inadmissible

 in a federal criminal trial if it was earlier obtained unlawfully by state officers).

         Once a patient’s privacy interest in records of prescriptions for controlled substances was

 disturbed by having that data transmitted to the State, any further disclosures by the State to the

 DEA do not implicate or violate the Fourth Amendment. “The Fourth Amendment is implicated

 only if the authorities use information with respect to which the expectation of privacy has not

 already been frustrated.” United States v. Jacobsen, 466 U.S. 109, 117 (1984). “Once

 frustration of the original expectation of privacy occurs,” the Fourth Amendment “does not

 prohibit governmental use” of the information whose privacy was already disturbed. Id. at 117.


                                                    17
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 18 of 38




        Courts have thus repeatedly recognized that once information has been lawfully collected

 by a government agency, no additional Fourth Amendment inquiry is required when that

 government agency later disseminates the information to another. See, e.g., Hell's Angels

 Motorcycle Corp. v. McKinley, 360 F.3d 930, 934 (9th Cir. 2004) (holding that a federal

 administrative subpoena for possession lawfully seized by police did not violate the Fourth

 Amendment because, once in possession of the government, the plaintiff had no reasonable

 expectation of privacy in the materials); Jabara v. Webster, 691 F.2d 272, 279 (6th Cir. 1982)

 (“We do not believe that an expectation that information lawfully in the possession of a

 government agency will not be disseminated, without a warrant, to another government agency is

 an expectation that society is prepared to recognize as reasonable.”); United States v. Hearst, 563

 F.2d 1331, 1347 (9th Cir. 1977) (“We decline to mutate the prohibitions of the Fourth

 Amendment, which deal with government-instigated searches and seizures, into a code of

 regulations governing interagency transfer of evidence legitimately in government control.”).

        Similarly, courts have held that no additional Fourth Amendment inquiry is required

 when a government official reviews records that the government previously obtained. See, e.g.,

 United States v. Muhtorov, 187 F. Supp. 3d 1240, 1256 (D. Colo. 2015) (“Accessing stored

 records in a database legitimately acquired is not a search in the context of the Fourth

 Amendment because there is no reasonable expectation of privacy in that information. Evidence

 obtained legally by one police agency may be shared with similar agencies without the need for

 obtaining a warrant, even if sought to be used for an entirely different purpose.”); United States

 v. Mitchell, 652 F.3d 387, 411 n.21 (3d Cir. 2011) (“Accessing . . . fingerprint or DNA databases

 does not independently implicate the Fourth Amendment.”); Boroian v. Mueller, 616 F.3d 60, 62


                                                  18
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 19 of 38




 (1st Cir. 2010) (holding that “the retention and matching of [a suspect’s] lawfully obtained

 profile against other profiles in the government database … does not constitute a search within

 the meaning of the Fourth Amendment”); Johnson v. Quander, 440 F.3d 489, 498-99 (D.C. Cir.

 2006) (holding that accessing DNA records already properly collected and stored in a database is

 not a search for Fourth Amendment purposes). As the Quander court observed, “[p]olice

 departments across the country could face an intolerable burden if every ‘search’ of an ordinary

 fingerprint database were subject to Fourth Amendment challenges.” Id. at 498-99.

        The same rule applies here, where the Colorado PDMP statute provides that once

 prescription drug records for controlled substances have been collected by PDMP, those records

 may be further disclosed for certain purposes, including to law enforcement engaged in a bona

 fide investigation of a pharmacy. 6 ECF No. 1 at 6-9, 26-29. And the PDMP statute requires that

 patients be warned twice—by both their prescribing practitioner and their pharmacy—that

 records of their prescriptions for controlled substances are being reported to the State and could

 be further disclosed as provided in the statute (which includes to law enforcement). Colo. Rev.

 Stat. § 12-280-403(3). Thus, not only are the patients made aware that their records are

 transmitted to the government, they are made aware that the records may be provided to law

 enforcement. There is no reason to believe that a reasonable expectation of privacy arose after

 the State lawfully collected these records in the first instance.




 6
   The State does not dispute that the PMDP statute provides for release to law enforcement for
 investigation of a pharmacy. Cf. ECF No. 18 at 31 n.9 (explaining that the State’s objections to
 the DEA subpoena “do not rely on state law and are solely confined to the parties’ rights and
 responsibilities under the Fourth Amendment”)
                                                   19
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 20 of 38




        The DEA’s subpoena to the State thus does not implicate or violate the Fourth

 Amendment. Any privacy interest patients had in that information was disturbed when the State

 originally collected that information, but that original collection is not at issue in this proceeding.

        C.      Because the investigations are of the pharmacies, any incidental impact on
                the privacy rights of others does not violate the Fourth Amendment.

        Yet another problem with the State’s (and the ACLU’s) Fourth Amendment analysis is

 that it focuses not on the subjects of the investigations—the pharmacies—but on third parties

 whose interests are only incidentally affected.

        When an agency issues an administrative subpoena to investigate a company, that

 subpoena is proper even if the disclosure may have an “incidental effect” on the privacy rights of

 third parties who are not the subject of the investigation. For example, in Tiffany Fine Arts, Inc.

 v. United States, 469 U.S. 310 (1985), the Supreme Court observed that if an IRS summons were

 issued to a company under investigation where the records sought could shed light on other

 taxpayers, “any incidental effect on the privacy rights of unnamed taxpayers is justified by the

 IRS’s interest in enforcing the tax laws.” Id. at 321.

        The proper focus under the Fourth Amendment is thus on the reasonableness of the

 subpoena as to the party being investigated. For example, in Becker v. Kroll, 494 F.3d 904 (10th

 Cir. 2007), the Tenth Circuit held that where, in an investigation of a doctor, the government

 issued a subpoena for the records for “forty-seven randomly-selected patients between 1995 and

 1998,” the subpoena met the “minimal standards for Fourth Amendment reasonableness”

 because “the records sought were relevant to the [agency’s] investigation of potential up-

 coding.” Id. at 909, 917. The State argues that Becker is not useful precedent here because the

 court did not consider the patients’ privacy interests, ECF No. 18 at 29, but this argument is

                                                   20
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 21 of 38




 misplaced: because the subpoena was issued in the investigation of the doctor, the court properly

 evaluated the subpoena by focusing on whether the materials sought were relevant to that

 investigation of the doctor. Id. at 917.

        Thus, in evaluating an administrative subpoena, the Fourth Amendment focus is on the

 privacy rights of the party under investigation, not third parties who may be incidentally affected.

 This principle was recognized by the Supreme Court in Carpenter, 138 S. Ct. at 2222, where the

 Court explained that a warrant is required where “the suspect has a legitimate privacy interest in

 records held by a third party.” Id. (emphasis added). The Carpenter Court did not suggest that

 in an investigation of a suspect, any subpoena would be infirm if it affected any third party who

 was not the focus of the investigation but who had a privacy interest in the records.

        A contrary rule—where incidental effects on the privacy interests of third parties would

 violate the Fourth Amendment—would permit corporate entities to evade investigation into their

 own unlawful conduct, as they could resist productions by citing the privacy of their clients.

 Moreover, if parties could object whenever they believed their own privacy rights were at stake,

 they could substantially impede any investigation. The Supreme Court has explained that

 allowing a party to challenge each investigative step by an agency would “stultify [the agency’s]

 every investigative move.” Donaldson v. United States, 400 U.S. 517, 531 (1971) (holding that a

 taxpayer under investigation could not intervene to object to an IRS summons issued to another

 party, and suggesting that a contrary result would “stultify enforcement of federal law”).




                                                 21
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 22 of 38




        Here, the State asks the Court to consider the privacy rights of the patients whose records

 were previously provided to the PDMP by their pharmacies, 7 but those patient’s rights do not

 prevent the disclosure of the PDMP data to the DEA because those patients’ interests are

 affected only incidentally in the DEA investigations of two pharmacies. And the State does not

 suggest that the pharmacies themselves have any privacy rights to invoke, nor do that, as it is a

 violation of law for a registered pharmacy to dispense controlled substances to refuse to provide

 the DEA with information it seeks. 21 U.S.C. § 842(a)(5) (making it unlawful for a registrant to

 “refuse … to … furnish any … information … required under this subchapter”).

        D.      Other reasons weigh against addressing the State’s arguments about the
                Fourth Amendment analysis of privacy interests in the PDMP records.

        As explained earlier, the State agrees that the “reasonable relevance” test applies here, so

 the Court need not address arguments about the scope of any Fourth Amendment rights of

 patients whose prescriptions for controlled substances were reported to the PDMP by the

 pharmacies under investigation. But several other reasons further counsel against this Court

 addressing the State’s arguments about the rights of those patients.




 7
          Another reason the patients lack a Fourth Amendment interest in the PDMP records is
 that those patients provided their information to a pharmacy, which in turn provided those
 records to the State. Under the third-party doctrine, “the Fourth Amendment does not prohibit
 the obtaining of information revealed to a third party and conveyed by him to Government
 authorities, even if the information is revealed on the assumption that it will be used only for a
 limited purpose and the confidence placed in the third party will not be betrayed.” United States
 v. Miller, 425 U.S. 435, 443 (1976). This principle remains valid: although the Supreme Court
 in Carpenter did not apply this doctrine to cell-site location information, the Court confirmed
 that it did “not disturb the application of … Miller.” 138 S. Ct. at 2220. Here, the patients’
 prescription information was provided to at least two third parties—first to the pharmacy, and
 then to the State. Thus, under the third-party doctrine, providing the PDMP information sought
 to the DEA would not violate the Fourth Amendment rights of any patients.
                                                 22
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 23 of 38




        First, those patients are not parties here. As the ACLU notes, whether another party has

 standing to stand in for absent third parties depends on whether those third parties could bring

 their own legal challenge. ECF No. 24 at 6-9. The Supreme Court has held that there are two

 reasons why federal courts should “hesitate before resolving a controversy, even within their

 constitutional power to resolve, on the basis of the rights of third parties not parties to the

 litigation.” Singleton v. Wulff, 428 U.S. 106, 113 (1976). First, courts “should not adjudicate

 such rights unnecessarily.” Id. Second, “third parties themselves usually will be the best

 proponents of their own rights.” Id. at 113-14.

        Those reasons weigh against having the State seek to represent the interests of absent

 patients. Patients whose records are collected by the Colorado PDMP do not lack an avenue to

 challenge any intrusion on their privacy. Patients are informed that their records are collected,

 and reported by their pharmacy to the PDMP, and may be disclosed for various purposes

 including for law enforcement investigations. These patients could bring their own legal

 challenge to the collection of that information by the State. Such a challenge would appear

 likely to fail, see Whalen v. Roe, 429 U.S. 589 (1977), but that does not mean that the patients

 lack the ability to bring their own challenge.

        The patients here are thus unlike the other individuals in the host of cases cited by the

 ACLU, where individuals’ information was held by private parties that then later received a

 government request for the information. See ECF No. 24 at 7-8. In those cases, it was not clear

 that an employee had any way to sue an employer, or a patient to sue a doctor, or a minor to sue

 a video game distributor, on the speculative concern that some future government subpoena

 might request private records about the individual from their employer or doctor or distributor.


                                                   23
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 24 of 38




 But here, patients are told of the collection of their records by the State for various uses, and they

 have a direct way to vindicate their interests. It thus is not necessary for this Court to resolve

 here those patients’ privacy concerns in a case where they are not parties and where their privacy

 rights have already been disturbed by the State before the DEA requested the information.

         Other reasons further weigh against addressing in detail the State’s arguments about the

 Fourth Amendment rights of patients. It is not clear that the State may stand in for the interests

 of patients in this proceeding, as states generally cannot act as parens patriae for their citizens in

 their relations with the federal government. See Massachusetts v. Mellon, 262 U.S. 447, 485-86

 (1923) (“[I]t is not part of [a state’s] duty or power to enforce [its citizens’] rights in respect of

 their relations with the Federal Government.”); Massachusetts v. EPA, 549 U.S. 497, 520 & n.17,

 539 (2007) (explaining that while the Mellon bar allows a state to assert its own sovereign

 interests, it prohibits a state from acting as parens patriae to “protect her citizens from the

 operation of federal statutes”); Government of Manitoba v. Bernhardt, 923 F.3d 173, 179-83

 (D.C. Cir. 2019) (applying the “Mellon bar” to find that a state could not act as parens patriae in

 a dispute with the federal government).

         In addition, the State’s interests here do not neatly align with the interests of the patients.

 By collecting the records at issue, the State is the party that originally disturbs the patient’s

 privacy. And the General Assembly has provided that one purpose of the PDMP is to promote

 investigations of individual patients. ECF No. 1 at 7-8.

         In sum, the parties agree on the “reasonable relevance” standard to be applied, and the

 Court has many reasons not to delve into the State’s arguments about the privacy rights of

 patients in their controlled substances prescription records.


                                                    24
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 25 of 38




 III.   The subpoenas satisfy the reasonable relevance test.

        The DEA’s subpoenas are valid because they meet the “reasonable relevance” test. As

 explained below, the information the DEA seeks is relevant to the investigations.

        A.      The subpoenas are proper if they relate to the investigation.

        The State acknowledges that it has the burden to show that the subpoena is not

 reasonably relevant to the DEA’s investigation. ECF No. 18 at 20. Here, that burden is a heavy

 one. First, as the DEA has explained, relevance has a broader meaning in the context of an

 investigation than in litigation, as an agency in an investigation has the authority to simply

 inquire. ECF No. 1 at 16-18.

        Second, an agency can define the scope of its investigation, and a subpoena is proper so

 long as it has at least one proper purpose—even if other purposes are shown to be improper. See

 Donaldson v. United States, 400 U.S. 517, 532–33 (1971) (holding that a taxpayer could object

 that the IRS sought records for an improper purpose only if that improper purpose was the

 investigation’s sole object); FTC v. Carter, 636 F.2d 781, 789 (D.C. Cir. 1980) (observing that

 Donaldson held “that even if an improper purpose by an agency or member of the staff is shown,

 enforcement of the subpoena is called for so long as proper purposes exist as well”).

        Here, the DEA’s subpoenas directly relate to the pharmacies under investigation. This

 case is thus unlike the unusual situation presented in In re McVane, 44 F.3d 1127 (2d Cir. 1995),

 relied on by the State. ECF No. 18 at 26-27. In McVane, the FDIC issued a request for records

 expressly focused on the family members of the investigation’s targets, seeking “personal

 records from individuals who are married to or are immediate family members of the targets of

 an FDIC investigation.” 44 F.3d at 1137. The Second Circuit held that because the investigative


                                                  25
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 26 of 38




 subpoenas were issued to individuals “whose connection to the investigation consists only of

 their family ties to corporate participants,” the subpoenas to family members “must face more

 exacting scrutiny” than other administrative subpoenas. Id. at 1138 (emphasis added). But the

 court in McVane did not suggest that any elevated relevance standard would apply to subpoenas

 seeking records relating to the targets themselves. Id. at 1138 & n.3 (explaining that while the

 subpoenas directed exclusively to family members warranted additional scrutiny, this elevated

 standard would not apply to requests relating directly to the targets, but that “the standard to be

 applied … is that set out in Morton Salt and its progeny”). 8

        B.      The data the DEA seeks is reasonably related to the investigations.

        The data the DEA seeks here—the data the pharmacies reported to the PDMP, including

 patient-identifying information—is reasonably related to the investigations of the pharmacies.

        As explained in the Petition, the DEA’s investigations of the two pharmacies focus on

 their dispensing of controlled substances to patients. ECF No. 1-1 (Hamilton Decl.) at 3-5, ¶¶ 7-

 14. These investigations are not, as the State incorrectly states (ECF No. 18 at 30 n.8), limited to

 the dispensing of opioids. Hamilton Decl. ¶¶ 7-14. They extend to all controlled substances,

 which by definition have the potential for abuse and dependence. 21 U.S.C. § 812(b).

        A wide range of factors are relevant in these investigations of the pharmacies. Such

 investigations may lead to administrative, civil, or criminal action, and may require consideration

 of a range of factors, including not just whether the dispensing conduct was improper but how


 8
         As to the requests that sought information relating directly to the targets, the McVane
 court noted that those requests were sufficient so long as the FDIC had at least one valid purpose
 for each request. McVane, 44 F.3d at 1139 (“Even if the [targets] can show that one purpose
 underlying the subpoenas is improper, enforcement of the subpoenas is called for nonetheless so
 long as other, proper purposes exist.”).
                                                  26
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 27 of 38




 that conduct affected the public. The DEA may modify, suspend, or revoke a pharmacy’s

 registration if the pharmacy has engaged in conduct that is “inconsistent with the public interest,”

 21 U.S.C. § 824(a)(4), or “which may threaten the public health and safety.” 21 U.S.C. § 823(f).

 Certain unlawful conduct may lead to criminal penalties. 21 U.S.C. § 841(a)(1) (providing for

 criminal penalties for conduct relating to dispensing). Other improper dispensing conduct may

 lead to civil penalties, where the amount of the monetary penalty depends in part on whether the

 pharmacy’s conduct resulted in public harm. See 21 U.S.C. § 842(c)(1)(A) (providing for civil

 penalties for certain conduct); Advance Pharmaceutical Inc. v. United States, 391 F.3d 377, 399

 (2d Cir. 2004) (discussing the factors considered in determining a civil penalty). For example, if

 improper dispensing led to trafficking in controlled substances, or led to overdose or death, those

 would be relevant matters for the DEA to consider.

        In investigating pharmacies, it is useful for the DEA to obtain the information those

 pharmacies themselves reported to the PDMP. See generally ECF No. 1-1 (Hamilton Decl.) at 5-

 8, ¶¶ 15-24 (discussing several ways the PDMP data aids in DEA investigations of a pharmacy).

 As the DEA has observed (ECF No. 1 at 26-29), the state statute requires disclosure of the

 PDMP data in response to a law enforcement subpoena issued in an investigation of a pharmacy.

 The State does not dispute that the statute provides for such disclosure, nor does it suggest that

 the state statute provides any bar to disclosure of patient information. ECF No. 18 at 31 n.9.

        C.      The patient-identifying information is relevant to the investigations.

        The DEA has identified a plethora of ways in which obtaining patient-identifying

 information can help advance investigations of pharmacies. See ECF No. 1-1 at 8-10, ¶¶ 25-31.




                                                  27
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 28 of 38




 As explained above, any one of these reasons, if reasonable and relevant, is enough to show that

 the DEA’s request for this data is proper under the law.

        First, obtaining patient-specific information allows the DEA to connect the dots between

 patients and other information in the DEA’s possession. It could show whether one or more of

 the pharmacy’s patients are also known to have engaged in criminal activity by unlawfully

 reselling the medications, or to have suffered or died from an overdose, or is a patient of a

 prescriber the DEA is investigating. ECF No. 1-1 at 9 ¶ 27.

        In response, the State does not suggest that these reasons for seeking the patient-

 identifying information are not relevant to the investigation. Instead, the State suggests its own

 approach—that the DEA “could easily identify those individuals in a subpoena.” ECF No. 18 at

 1. But this alternative investigative suggestion does not carry the State’s burden to show that the

 DEA’s bases for seeking the patient information are not relevant. Nor is the State’s proposed

 protocol practical: the list of names the DEA would give the State would be enormous, ever-

 changing, potentially law-enforcement privileged, and incomplete. To take one example, the

 State’s approach would not enable the DEA to identify a patient of the pharmacy who is being

 investigated for reselling prescription medications in another state, and the DEA cannot feasibly

 inform the State of all names of all individuals under DEA investigation.

        Second, patient names and other patient-identifying information can shed light on the

 effectiveness of the pharmacy’s overall controls on improper dispensing. ECF No. 1-1 at 9 ¶ 28.




                                                  28
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 29 of 38




 The DEA gives several examples of types of dispensing conduct where some aspect of a

 patient’s name or address could present a red flag to a pharmacist. 9 Id.

        In response, the State asks why these red flags “cannot be discerned from the pharmacies’

 transactions alone, without the true patient identities.” ECF No. 18 at 28. But the State’s

 objection fails to recognize that the examples the DEA has given are ones where knowledge of

 the patient’s identity or other patient-identifying information are needed to reveal the red flag,

 and thus to shed light on whether the dispensing conduct was potentially improper. Under the

 State’s approach, for example, the DEA could not see that a pharmacy dispensed controlled

 substances to patients who claimed their names were Woody Woodpecker and Yosemite Sam.

 Nor could the DEA identify if the pharmacy dispensed multiple prescriptions to the same person

 who used numerous nicknames (e.g., William, Will, Willy, Bill, Billy, etc.) because those

 iterations will show up in the State’s proposed production as different pseudonyms. Nor could

 the DEA determine whether the pharmacy dispensed to a group of patients who all purported to

 reside at a fictitious address, or at the same address, or an address where the DEA suspected

 unlawful diversion of controlled substances. 10 Simply put, the DEA cannot properly evaluate


 9
   The State observed that PDMP records will not show if the pharmacist queried the PDMP. But
 the PDMP records will show what the pharmacy knew about its own history of dispensing to the
 patient, because the PDMP data is the data the pharmacy itself has reported to the State.
 10
         The State comments that Colorado pharmacists are not expressly required by statute to
 check the PDMP, ECF No. 18 at 28, but this observation does not show that Colorado
 pharmacists lack any obligation to conduct due diligence on patients. The DEA requires
 pharmacists who dispense controlled substances to adhere to the “usual course” of their
 professional practice, 21 C.F.R. § 1306.06, and Colorado law requires that “A pharmacist shall
 make every reasonable effort to ensure that any order … has been issued for a legitimate medical
 purpose by an authorized practitioner.” 3 Colo. Code of Regs. § 719-1, § 3.00.21. In 2014 the
 Colorado Pharmacy Board, with other regulators, issued a policy that “dispensers should utilize
 the Prescription Drug Monitoring Program (PDMP) prior to … dispensing opioids” and that their
 duties to check patients can include “exercising judgment and conducting research if appropriate
                                                  29
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 30 of 38




 whether there are red flags a pharmacy is ignoring when the DEA is not even allowed to obtain

 the patient-identifying information presented to, and then reported by, the pharmacy.

        Third, patient-identifying information helps the DEA identify witnesses to interview.

 ECF No. 1-1 at 9-10 ¶ 29. The State does not suggest that this investigative purpose is not

 useful; rather, it suggests that the DEA could wait and seek such information in future requests.

 ECF No. 18 at 28. In short, the State proposes a delay, but does not show any lack of relevance.

        Fourth, the DEA uses patient-specific information to obtain an overall sense of a

 pharmacy’s dispensing practices. ECF No. 1-1 at 10 ¶ 30. The State does not suggest that such

 data analysis is not useful; indeed, the Pharmacy Board itself is tasked by law with such data-

 crunching, as the PDMP statute requires that the Board “shall” analyze the PDMP data “for

 indicators of misuse, abuse, and diversion”. Colo. Rev. Stat. § 12-280-404(8). Data analysis

 routinely assists with discovering trends and patterns—e.g., recognizing that a set of patients

 may share certain patient-identifying characteristics, like the same address. The State notes that

 the DEA does not describe its investigative techniques, ECF No. 18 at 28, but the State cites no

 law requiring an investigative agency to prove relevance by revealing its investigative approach.

        Finally, the State suggests that regulations adopted under the Health Insurance Portability

 and Accountability Act somehow “add further demands to what showing is required for law

 enforcement access to health information.” ECF No. 18 at 29. The State does not explain how

 HIPAA adds to the required showing. In any event, its reference to HIPAA is inapposite.


 (such as use of the PDMP or communication with the prescriber or relevant pharmacies).” See
 Quad-Regulator Joint Policy for Prescribing and Dispensing Opioids (2014), found at
 http://www.ucdenver.edu/academics/colleges/PublicHealth/research/centers/CHWE/Documents/
 DORA%20Opioid%20Policy%20Revised%2010.15.14.pdf


                                                 30
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 31 of 38




 HIPAA does not set limits on the information the DEA can obtain by administrative subpoena in

 this context. As the State acknowledges, HIPAA “is not applicable to the State Respondents.”

 Id. Moreover, even if the State were a “covered entity,” HIPAA expressly allows the disclosure

 of patient-identifying information when the DEA is conducting CSA investigations. 11 See Final

 Rule: Dep’t of Health and Human Services, Standards for Privacy of Individually Identifiable

 Health Information, 65 Fed. Reg. 82,462, 82,593 (Dec. 28, 2000) (explaining that the HIPAA

 privacy rules would not impede the DEA’s ability to enforce the CSA because “when the DEA

 seeks documents to determine an entity’s compliance with the CSA, such disclosures are

 permitted under [45 C.F.R. §] 164.512(d) [as a health oversight agency]”).

        D.      The requests are also reasonably tailored to the investigation.

        The State’s last argument is that the DEA “sought more information than is required for

 its investigative purpose.” ECF No. 18 at 30. But the DEA’s request matches the data each

 pharmacy itself reported to the PDMP.

        In general, the proper scope of an administrative subpoena is “variable in relation to the

 nature, purposes and scope of the inquiry.” McLane Co. v. EEOC, 137 S. Ct. 1159, 1162 (2017)

 (quoting Oklahoma Press Pub. Co. v. Walling, 327 U.S. 186, 209 (1946)). Where the

 investigation relates to an inquiry of a party, the requested records must relate to that party. In re



 11
         Unlike the inapposite HIPAA provision the State cites, the HIPAA provision that applies
 to the DEA as “health oversight agency,” § 164.512(d), permits the release of protected health
 information— without the need to de-identify patient information—for “civil, administrative, or
 criminal investigations.” 45 C.F.R. § 164.512(d). Under this provision, if the DEA sought
 prescription records from a covered entity like a pharmacy or a prescriber, HIPAA would
 expressly allow disclosure to the DEA of those records, with all patient-identifying information
 included. Thus, to the extent HIPAA provides a useful guide, it recognizes the DEA’s need for
 patient information.
                                                  31
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 32 of 38




 Subpoena Duces Tecum, 228 F.3d 341, 350 (4th Cir. 2000) (explaining that if a doctor “had

 treated 15,000 patients over a period of seven years and all of them were reimbursed on claims

 he submitted, a suspicion of fraud on these claims would justify a review of [his] documentation

 of services to these patients, of the claims submitted on their behalf, and of the reimbursements

 collected. Even though these documents might be numerous, they would reasonably relate to and

 further the government's legitimate inquiry”)

        Under these broad standards, the records sought are reasonably limited.

        First, the State mischaracterizes the DEA’s request as seeking “a whole pharmacy’s

 entire record of prescriptions.” ECF No. 18 at 9; see also id. at 10 (characterizing the DEA’s

 request as seeking “the two pharmacies’ entire record of all prescriptions dispensed”). But the

 records the DEA seeks are only part of the pharmacy’s records. The subpoenas seek only

 records relating to prescriptions for controlled substances, which are ordinarily a small subset of

 all prescriptions. 12 The DEA is not seeking any of the numerous records the pharmacy may have

 that do not relate to prescriptions for controlled substances.

        In addition, the DEA seeks only the limited set of information that the pharmacy reported

 to the PDMP as to those controlled substances prescriptions. The data it seeks thus includes only

 the set of fields the State requires the pharmacies to report, not any other information a pharmacy

 may maintain on its patients (such as pharmacist notes on patients). Also, because this data



 12
         For example, there are more than 20,000 FDA-approved prescription drugs. FDA, FDA
 at a Glance (Oct. 2019), available at https://www.fda.gov/media/131874/download. But less
 than 300 drugs are currently controlled substances that may be prescribed under schedules II-V.
 See DEA, Controlled Substances by CSA Schedule (Aug. 21, 2019), available at
 https://www.deadiversion.usdoj.gov/schedules/orangebook/e_cs_sched.pdf; see also 21 C.F.R.
 §§ 1306.11; 1306.21.
                                                  32
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 33 of 38




 request is limited to the information reported to the PDMP, the information the DEA seeks is

 limited to the specific set of data that the patients would have been warned would be provided to

 the government. Moreover, because the records sought relate only to prescriptions filled at the

 two pharmacies under investigation, the data would not include information on prescriptions the

 patients filled at other pharmacies.

        Second, the State asserts that the DEA’s request includes “all manner of medications for

 which no law enforcement interest could possibly exist.” ECF No. 18 at 30. But the DEA’s

 request is limited to controlled substances, a category of drugs that are dangerous and often

 subject to abuse. Controlled substances in schedules II through V, by definition, are those that

 have significant potential for abuse and dependence. 21 U.S.C. § 812. While they may have a

 legitimate medical purpose, they are still dangerous drugs.

        The State states that it “can imagine no rationale” why the DEA is inquiring about

 prescriptions relating to amphetamines (dextroamphetamine, Vyvanse), benzodiazepines

 (alprazolam, clonazepam) and an anabolic steroid (testosterone). ECF No. 30. But it is a matter

 of public record that these controlled substances can be dangerous and may be abused.

 Benzodiazepines and amphetamines are two of the most commonly misused prescription drugs. 13

 Benzodiazepines have received significant attention recently after a sevenfold increase in

 overdose deaths. 14 The two amphetamines identified by the State warn, on their labels, that they


 13
         See Nat’l Institute on Drug Abuse, Commonly Abused Prescription Drugs, available at
 https://www.drugabuse.gov/sites/default/files/rx_drugs_placemat_508c_10052011.pdf (last
 visited Dec. 21, 2019).
 14
         See, e.g., Colorado Consortium for Prescription Drug Abuse Prevention, Prescription
 Drug Abuse Dashboard (July 17, 2019), available at http://www.corxconsortium.org/wp-
 content/uploads/New-Prescription-Drug-Abuse-Data-Dashboard1.pdf (discussing that
 “[b]enzodiazepines were involved in 30% of the pharmaceutical opioid related overdose
                                                 33
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 34 of 38




 present serious dangers and risks of misuse. 15 And anabolic steroids (such as testosterone), 21

 U.S.C. § 802(41) (defining anabolic steroid), are frequently misused. 16

         Moreover, the DEA is investigating combinations of controlled substances dispensed by

 the two pharmacies. ECF No. 1-1 at 8 ¶ 23. Combinations of controlled substances are often

 dangerous. For example, benzodiazepines have been publicly recognized as very dangerous

 when combined with opioids. Benzodiazepines are sought on the street as part of the “holy

 trinity”— an opioid, a benzodiazepine, and a muscle relaxant, a dangerous combination that is in

 high demand for illicit sales. 17


 deaths”); Colorado Public Radio, “Benzodiazepines: America’s ‘Other Prescription Drug
 Problem,’” Apr. 26, 2018, available at https://www.cpr.org/2018/04/26/benzodiazepines-
 americas-other-prescription-drug-problem/
 15
         “Amphetamines have a high potential for abuse; prolonged administration may lead to
 dependence. Misuse of amphetamines may cause sudden death and serious cardiovascular
 adverse reactions.” Highlights of Prescribing Information, available at
 https://www.accessdata.fda.gov/drugsatfda_docs/label/2013/021303s026lbl.pdf(last visited Dec.
 18, 2019). “[Central Nervous System] stimulants (amphetamines and methylphenidate-
 containing products), including VYVANSE, have a high potential for abuse and dependence.”
 Highlights of Prescribing Information, available at
 https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/208510lbl.pdf (last visited Dec. 18,
 2019).
 16
         See Nat’l Institute on Drug Abuse, Anabolic Steroids (rev. Aug. 2018),
 https://www.drugabuse.gov/publications/drugfacts/anabolic-steroids; see also DEA, Anabolic
 Steroids (Mar. 2004), https://www.deadiversion.usdoj.gov/pubs/brochures/steroids/public/. The
 State suggests that testosterone is approved to treat male impotence (ECF No. 18 at 6, 11), but it
 is not. The FDA-approved male impotence drugs—Sildenafil (Viagra); Tadalafil (Adcirca,
 Cialis); Vardenafil (Levitra, Staxyn); Avanafil (Stendra)—are not controlled substances; they
 require a prescription but are not reported to the PDMP, and records of those prescriptions are
 not sought here by the DEA.
 17
         See Sam Tabachnik, “Denver doctor pleads guilty to prescribing dangerous ‘Holy
 Trinity’ combination of drugs,” Denver Post (Oct. 3, 2019), available at
 https://www.denverpost.com/2019/10/03/andrew-ho-opioids-guilty-plea/; see also Pharmacy
 Times, “The Perfect Storm: Opioid Risks and ‘The Holy Trinity’” (Sept. 24, 2014), available at
 https://www.pharmacytimes.com/contributor/jeffrey-fudin/2014/09/the-perfect-storm-opioid-
 risks-and-the-holy-trinity (describing the dangers and the pharmacist’s corresponding
 responsibility).
                                                 34
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 35 of 38




        The State does not address these dangers. It points out that there are lawful purposes for

 these prescriptions for controlled substances, ECF No. 18 at 30, but such lawful uses do not

 show that these controlled substances do not also present dangers. The Supreme Court in

 Whalen—in upholding law enforcement access to the database of controlled substances

 prescriptions—acknowledged that there were many lawful uses for controlled substances, such

 as treatment for pain, “epilepsy, narcolepsy, … and migraine headaches.” 429 U.S. at 593 n.8;

 see also id. at 601 n.27 (noting concerns about reporting from “parents on behalf of their pre-

 adolescent children who are receiving amphetamines”).

        Third, the State implies that the time period of the request (from January 2014 to present)

 is unreasonable. ECF No. 18 at 30. But the State offers no specific argument on this point. The

 time period sought is reasonable. This request does not encompass all of the PDMP’s data,

 which extends back to 2011. ECF No. 18-1 (McGovern Decl.) at 3 ¶ 15. The DEA’s request

 reasonably covers the period within the statute of limitations for civil and criminal penalties for

 dispensing-related violations. See 28 U.S.C. § 2462 (5-year time bar for civil penalties); 18

 U.S.C. § 3282 (5-year time bar for criminal penalties). The DEA may reasonably gather

 evidence before the beginning of the limitations period because evidence of time-barred

 violations can be relevant to proof of conduct that falls within the limitations period. See, e.g.,

 RSM, Incorporated v. Herbert, 466 F.3d 316, 323 (4th Cir. 2006) (holding that the government

 may use evidence of time-barred violations to show that the defendant committed violations

 within the limitations period or to show the defendant’s mens rea); accord Article II Gun Shop

 Inc. v. Gonzales, 441 F.3d 492, 496-97 (7th Cir. 2006). Moreover, this period back to 2014 is a




                                                  35
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 36 of 38




 period through which the prescription drug abuse crisis has raged, and it is reasonable for the

 DEA to gather evidence from 2014 forward to assess patterns and trends during this period.

        Fourth, the State suggests that the data set the DEA seeks should be limited by

 geography because it includes “large numbers of patients who necessarily are within the ordinary

 market area of the pharmacy, and thus for which no suspicious geographic considerations would

 apply.” ECF No. 18 at 31. But the DEA has never suggested that the only factor that would

 show improper prescribing is the patient’s distance from the pharmacy. The DEA has identified

 a host of other patient-identifying factors relevant to its inquiry. ECF No. 1-1 at 8-10, ¶¶ 25-31.

        Finally, an argument the State does not make is that it would face any difficult

 administrative burden in complying with the DEA’s subpoenas. It appears that the State has

 already had its private vendor, Appriss, gather the requested data, and then further manipulate

 the data to remove data. ECF No. 18-3 at 2 ¶ 8. The State has removed the patient-identifying

 fields; in addition, the State has removed, without explanation, other important fields that would

 not identify patients: Drug Category, DEA Schedule, Units, and Days Supply. The DEA

 requests that the Court order the State to produce all of the fields the pharmacies reported to the

 PDMP, including both the patient-identifying fields as well as these other omitted fields.

                                          CONCLUSION

        Because this Petition relates to ongoing investigations, the DEA respectfully requests that

 the Court resolve the Petition promptly, and issue an order directing the Pharmacy Board and

 Executive Director Salazar to comply with the subpoenas. It does not appear that an order to

 Appriss is necessary: while Appriss asks that it not be directly ordered to respond to the




                                                  36
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 37 of 38




 subpoenas, it avers that if the Court orders the production, it is “prepared to assist Colorado in

 responding to the Subpoenas consistent with any court directives.” ECF No. 17 at 2.

        Respectfully submitted this 4th day of November, 2019.

                                                       JASON R. DUNN
                                                       United States Attorney

                                                       s/ Kevin Traskos
                                                       Kevin Traskos
                                                       David Moskowitz
                                                       Assistant United States Attorneys
                                                       1801 California Street, Suite 1600
                                                       Denver, CO 80202
                                                       Telephone: 303-454-0100
                                                       Email: kevin.traskos@usdoj.gov
                                                       Email: david.moskowitz@usdoj.gov

                                                       Counsel for the U.S. Department of Justice,
                                                       Drug Enforcement Administration




                                                  37
Case 1:19-mc-00105-RM Document 26 Filed 12/23/19 USDC Colorado Page 38 of 38




                                     CERTIFICATE OF SERVICE

         I hereby certify that on December 23, 2019, I electronically filed the foregoing with the Clerk of

 Court using the ECF system, which will send notification of such filing to the following email addresses:

         pam.jackson@coag.gov
         Christopher.Beall@coag.gov
         robby.staley@coag.gov
         krista.batchelder@coag.gov

         tgleason@fbtlaw.com
         cskolnick@fbtlaw.com

         sneel@aclu-co.org




                                                                   s/ Kevin Traskos
                                                                   Office of the U.S. Attorney




                                                     38
